600 So. 2d 1334 (1992)
STATE of Louisiana
v.
Shawn L. GRANIER.
No. 92-K-0277.
Supreme Court of Louisiana.
June 26, 1992.
Denied. The result is correct.
LEMMON, J., concurs. The judgment of the court of appeal, approving the admission of hearsay evidence of the informant's out-of-court assertion of defendant's criminal activity, cited State v. Wille, 559 So. 2d 1321 (La.1990) for the exact opposite proposition to Wille's holding. An explanation of an officer's actions is almost never an acceptable basis for admitting an out-of-court declaration when the so-called explanation contains a direct assertion of criminal activity by the accused. State v. Hearold ___ So. ___ (La.1992) (No. 90-K-2094). The out-of-court statement, obviously offered to prove the truth of the matter asserted, should not have been admitted. Nevertheless, as in Wille, the error was harmless beyond a reasonable doubt.